Title: From James Madison to Samuel Smith, February 1807 to March 1807
From: Madison, James
To: Smith, Samuel



February-March 1807

...The Treaty lately concluded between the American and British Commissioners being in a situation to admit of deliberation on its several articles, it is thought highly advisable to avail the Executive of such observations on those relating to commerce and navigation as your intelligence and experience...will enable you to afford...particularly: 1st to the actual operation of the Articles...2nd to the question whether the articles...be or be not on the whole preferable to a treaty without any provisions...3rd what alterations might be made favorable to the United States, and not otherwise to Great Britain.  4th what desirable alterations would not be disadvantageous to Great Britain in a degree forbiding the hope of obtaining them.  5th whether the general stipulations concerning the trade between the two Countries, comprehends or not, the trade between the Continental Colonies of Great Britain and the United States...I only add that this last branch of trade does not appear to have been contemplated by the parties to the negociation, and that it was...understood between them that the trade to the East Indies was to be direct from, as well as to America.  You will be fully sensible of the propriety of making this letter confidential...which the delicate nature of it suggests.
